COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00037-CV


Valerie L. McNally now known as         §   From County Court at Law No. 2
Valerie Jenkins and Kelly Alana
McNally a/k/a Kelly Alana Wilkins       §   of Parker County (CIV-14-0690)

v.                                      §   April 27, 2017

Joseph P. McNally                       §   Per Curiam

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM